Citation Nr: 1802805	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  14-18 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for patellofemoral arthritis/torn meniscus, right knee (also claimed as Osgood Schlatter's disease).

2. Entitlement to service connection for patellofemoral arthritis/torn meniscus, right knee (also claimed as Osgood Schlatter's disease).

3. Entitlement to service connection for diabetes mellitus, type I with erectile dysfunction, to include as secondary to patellofemoral arthritis/torn meniscus, right knee (also claimed as Osgood Schlatter's disease). 

4. Entitlement to service connection for bilateral pes planus, to include as secondary to patellofemoral arthritis/torn meniscus, right knee (also claimed as Osgood Schlatter's disease).




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. D'Allaird, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to August 1991, with additional service in the National Guard.

These matters are before the Board of Veterans' Appeals (the Board) on appeal from a May 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. This appeal is now in the jurisdiction of the Jackson, Mississippi RO.

In February2017, a videoconference hearing was held before the undersigned; a transcript of the hearing is of record.

The issue of entitlement to service connection for bilateral pes planus is being REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1. By a March 2009 rating decision, the RO denied the Veteran's claim for service connection for a right knee disability; he was advised of the RO's decision, and of his appellate rights. The Veteran did not initiate an appeal of the RO's decision within one year; nor was any new and material evidence received within a year.

2. The evidence received since the March 2009 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of service connection for right knee disability.

3. It is reasonably shown that the Veteran's currently diagnosed patellofemoral arthritis/torn meniscus, right knee (also claimed as Osgood Schlatter's disease) was incurred in service and has persisted since that time.

4. It is reasonably shown that the Veteran's currently diagnosed diabetes mellitus, type I was caused by his service-connected patellofemoral arthritis/torn meniscus, right knee (also claimed as Osgood Schlatter's disease).


CONCLUSIONS OF LAW

1. The March 2009 rating decision, which denied the Veteran's claim of service connection for patellofemoral arthritis/torn meniscus, right knee (also claimed as Osgood Schlatter's disease), is final. 38 U.S.C. § 7104(b) (2012); 38 C.F.R. § 20.1100(a) (2017).

2. New and material evidence has been received to reopen the claim of entitlement to service connection for patellofemoral arthritis/torn meniscus, right knee (also claimed as Osgood Schlatter's disease). 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).

3. Service connection for patellofemoral arthritis/torn meniscus, right knee (also claimed as Osgood Schlatter's disease) is warranted. 38 U.S.C. §§ 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4. Service connection for diabetes mellitus, type I, as secondary to service-connected patellofemoral arthritis/torn meniscus, right knee (also claimed as Osgood Schlatter's disease), is warranted. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159. Any error in notice or assistance is harmless given the favorable determinations.

New and Material Evidence 

For claims to reopen filed on or after August 29, 2001-such as the Veteran's-evidence is considered "new" if it was not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). Whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" is part of what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material. If the new evidence would raise a reasonable possibility of substantiating the claim when considered with the old evidence, it triggers the Secretary's duty to assist by providing a medical opinion.  

In the present case, the RO, by a decision entered in November 2007, denied the Veteran's claim for service connection for a right knee disability because the RO determined the disability existed prior to service. The Veteran submitted additional records within one year of this decision. In March 2009, the RO issued another decision again denying the claim on the basis his knee disability began prior to service. The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year. Nor was any new and material evidence received within a year. 38 C.F.R. § 3.156(b). As a result, the RO's decision became final. 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103. Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Here, the evidence received since the time of the RO's March 2009 rating decision includes the Veteran's testimony during the March 2017 hearing. The Veteran testified during the July 2017 hearing that his condition did not exist prior to his service. This evidence was not before adjudicators when the Veteran's claim was last denied in March 2009, and it is not cumulative or redundant of the evidence of record at the time of that decision. It also relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability, and raises a reasonable possibility of substantiating the claim. Accordingly, the claim is reopened.

Legal Criteria for Service Connection 

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or does not show, as to the claim.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury. Establishing secondary service connection requires evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service-connected disability; and (3) that the current disability was either caused or aggravated by the already service-connected disability. 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

"Active military, naval, or air service" includes active duty; any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; or any period of INACDUTRA in which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training. 38 U.S.C. § 101(24); 38 C.F.R. § 3.6(a). 

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim. If so, the claim is denied. If the evidence is in support of the claim or is in equal balance, the claim is allowed. 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection for right knee disability

Here, the Veteran was afforded a VA examination in September 2011, which provided a diagnosis of osteoarthritis of the right knee and right knee meniscal tear. Therefore, the Veteran has a current disability, satisfying the first element of service connection. 

The Veteran's service treatment records (STRs) dated in July 2002 reflect that the Veteran injured his right knee during drill for annual training during a period of INACDUTRA in June 2002. His private treatment records dated in July 2002 also reflect he sought treatment for pain and swelling in his right knee. 

STRs dated in June 2004 reflect the Veteran injured his right knee again while unloading a truck during training. The Veteran also received a formal finding that he was injured in the line of duty in June 2004. 

Therefore, because the Veteran's STRs confirm he was injured during service, he satisfies the second element of service connection, an in-service injury.

Finally, the Veteran injured his knee while in service and his condition has persisted since that incident. Thus the third element of service connection, a nexus, is also satisfied. 

Accordingly, service connection for patellofemoral arthritis/torn meniscus, right knee (also claimed as Osgood Schlatter's disease) is warranted. 

Service connection for diabetes mellitus, type I

Here, the September 2011 VA examiner provided a diagnosis of diabetes mellitus, type I with erectile dysfunction. The examiner stated the Veteran's erectile dysfunction was at least as likely as not a complication of diabetes "because the onset of the condition is deemed to be a complication of diabetes in relation to the diabetes onset." Therefore, the Veteran has a current disability, satisfying the first element of secondary service connection. 

As explained above, the Veteran is service-connected for his right knee disability, thus satisfying the second element, an already service-connected disability. 

The Veteran's STRs dated in March 2007 note he was given Kenalog injections in his right knee. 

STRs dated in September 2010 noted an elevated blood sugar after being given steroid injections. It was also noted he received injections as part of physical therapy for his right knee.

The Veteran submitted a letter from Dr. J.J. dated in February 2012 which stated the Veteran had been a patient since February. Dr. J.J. further stated the Veteran did not have a history of diabetes, but after receiving a series of steroid injections his blood sugar began running high. He wrote "it is my professional opinion that the steroid injection caused his blood sugar to run high."

The Board finds the opinion of Dr. J.J. to be competent, credible and probative in this matter. Therefore, because the Veteran's knee disability caused his diabetes mellitus, type I, the third element of secondary service connection is also satisfied.

Accordingly, service connection for diabetes mellitus, type I with erectile dysfunction as secondary to service-connected patellofemoral arthritis/torn meniscus, right knee (also claimed as Osgood Schlatter's disease) is warranted. 


ORDER

As new and material evidence has been received, the Veteran's claim for service connection for patellofemoral arthritis/torn meniscus, right knee (also claimed as Osgood Schlatter's disease) is reopened.

Service connection for patellofemoral arthritis/torn meniscus, right knee (also claimed as Osgood Schlatter's disease) is granted.

Service connection for diabetes mellitus, type I with erectile dysfunction secondary to service-connected patellofemoral arthritis/torn meniscus, right knee (also claimed as Osgood Schlatter's disease) is granted.



REMAND

The Veteran also seeks service connection for bilateral pes planus, to include as secondary to his service-connected right knee disability.

The September 2011 VA examiner provided a diagnosis of bilateral pes planus and right foot degenerative changes. However, the examiner did not provide an opinion as to the cause of the Veteran's pes planus. Therefore, the examination is inadequate.

The Veteran submitted a letter from Dr. J.J. which stated that the Veteran had been a patient for "15 years or longer." Dr. J.J. wrote the Veteran has severe arthritis of the knee and has a valgus deformity caused by the arthritis in his knee. The Board finds this opinion to be inadequate because it does not provide any rationale.

Because there is no adequate opinion of record with regard to the cause of the Veteran's bilateral pes planus, this claim must be remanded to obtain a new VA examination. Furthermore, the RO should obtain any updated treatment records.

Accordingly, the case is REMANDED for the following actions:

1. With any needed assistance from the Veteran, obtain any identified private treatment records.

2. Obtain any outstanding VA treatment records.

3. Schedule the Veteran for an appropriate VA examination to determine the cause of his bilateral pes planus. The entire claims file must be made available to the examiner.

The examiner is asked to provide an opinion addressing the following questions:

a. It is at least as likely as not (50 percent or greater probability) that bilateral pes planus was either caused or aggravated by his service-connected right knee disability?  (aggravation means the disability increased in severity beyond its natural progression)
The examiner must describe all findings in detail and provide a detailed explanation (rationale) for all conclusions and opinions expressed. If the examiner cannot provide the requested opinion without resorting to mere speculation, he or she must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond. Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the remanded matter. Kutscherousky v. West, 12 Vet. App. 369 (1999). As a remand, this matter must be handled expeditiously. 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims. 38 U.S.C. § 7252 (2012). This remand is a preliminary order and not an appealable decision on the merits of the claim(s). 38 C.F.R. § 20.1100(b) (2017).


Department of Veterans Affairs


